Citation Nr: 0407952	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-02 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from July 1944 to June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 decision that denied the 
benefits sought on appeal.  The veteran timely perfected an 
appeal to the Board.

In March 2004, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2003).

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below, VA will notify the veteran when 
further action, on his part, is required. 


REMAND

The veteran's Notice of Separation from U.S. Naval Service, 
as well as his service medical records (SMRs) indicates that 
he was an R.O.T.C. instruction during service.  However, the 
veteran's January 2002 VA Form 21-4138, Statement in Support 
of Claim, and his March 2002 VA Form 21-4142(JF) 
Authorization and Consent to Release Information to VA 
reflect that he alleges that his current tinnitus began 
during a training cruise on the U.S.S. Columbia in the spring 
of 1946, shortly before his discharge from service.  During 
this cruise he was exposed to shipboard gunfire without any 
ear protection.  

The veteran's SMRs are negative for complaints of tinnitus 
but post-service VA outpatient treatment (VAOPT) records and 
treatment records from his current private physician, Dr. 
Garabedian, reflect that he has complained of having tinnitus 
since military service.  Records from Dr. Braun include an 
October 2001 letter to Dr. Patel stating that the veteran has 
tinnitus.  In the March 2002 VA Form 21-4142 (JF) the veteran 
reported that his earlier private physician was Dr. Patel.  

The RO attempted to obtain records from Dr. Patel in March 
2002.  The attempt was unsuccessful; however, there was no 
follow-up request.  

Under 38 U.S.C.A. § 5103A(a) and (b) (West 2002) and 
38 C.F.R. § 3.159(c) (2003) VA will make reasonable efforts, 
generally consisting of an initial request and at least one 
follow-up request, for private medical records.  A follow-up 
request is not required if the response to the initial 
request indicates the records do not exist or a follow-up 
request would be futile.  Such is not the case here.  If any 
request for private treatment records is unsuccessful, the 
veteran must be appropriately notified.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2003).   

The Board also notes that the record does not include a 
medical opinion that squarely addresses the relationship, if 
any, between the veteran's current tinnitus and service.  In 
a March 2002 treatment record, Dr. Garabedian reflected that 
while the veteran complained of having tinnitus since World 
War II, he had complained of a recent increase in the 
tinnitus; the physician questioned whether the increase in 
symptoms could have a relationship to the veteran's having 
been recently givenVioxx.  However, this does not constitute 
a medical opinion as to etiology.  

Here, because there is lay evidence of tinnitus both during 
and since service, and current medical evidence of tinnitus, 
this evidence is sufficient to suggest the veteran's 
disability may be associated with his military service.  
However, the Board finds that a medical opinion concerning 
the existence of any such relationship would be helpful in 
resolving the decision on appeal.  See Charles v. Principi, 
16 Vet. App. 370, 374-375 (2002)(citing 38 U.S.C. 
§§ 5103A(d)(2)(B), 5103A(d)(2)).  

Accordingly, this case is hereby REMANDED to RO, via the AMC, 
for the following actions:  

1.  The RO should undertake appropriate 
action to obtain the veteran's personnel 
records, the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should obtain from the 
appropriate VA medical facilities all of 
the veteran's pertinent treatment records 
from May 2002 to the present time.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should undertake a second 
attempt to obtain the post-service 
treatment records of Dr. Patel, first 
requesting that the veteran to execute 
and return an up-to-date release (VA Form 
21-4142) for these medical records.  

Upon receipt of the appropriate release, 
the RO should request all private 
treatment records indicated, if any, and 
associate all received with the file.  If 
the request for private treatment records 
is unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(e).  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
an appropriate VA examination by an 
otolaryngologist (ear, nose and throat 
specialist) to obtain information as to 
the current nature and likely etiology of 
any tinnitus.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  

Based on the examination and review of 
the record, the examiner should offer an 
opinion, with respect to any current 
tinnitus, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that such 
disability is the result of injury or 
disease in service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken. See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.

7.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for tinnitus in light of all 
pertinent evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
appellant and his representative an 
appropriate supplemental statement of the 
case (to include full reasons and bases 
for the RO's determinations) and afford 
them the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


